Citation Nr: 0901416	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  01-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed brittle teeth.  


REPRESENTATION

Appellant represented by:	The American Legion (pending 
verification)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision issued in April 
2000.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in October 
2002.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Board obtained an expert opinion by a VHA dental 
specialist in September 2008.  In response, the veteran 
submitted a statement in November 2008 disputing some of the 
findings in the VHA expert's report.  

However, the veteran declined to waive RO review of his 
statement; instead, he specifically asked that the case be 
remanded to the RO for AOJ review of the new evidence.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37.  

The RO should accordingly readjudicate the claims on appeal 
in light of the new evidence submitted by the veteran before 
the Board conducts further appellate review.  

The veteran's claims file has been lost, along with all 
previous VCAA duty-to-assist letters and along with the 
veteran's Power of Attorney appointing The American Legion as 
his representative.  

Accordingly, on remand the RO should send to the veteran a 
letter advising him of the criteria for service connection 
and of the respective duties of VA and the claimant in 
obtaining evidence.  Also, to ensure due process, the RO 
should ask the veteran to clarify whether he still wants The 
American Legion to be his representative, and, if so, to 
execute the appropriate Power of Attorney.  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to send to the veteran a letter 
requesting that he provide sufficient 
information, and, as necessary, signed 
authorization, to enable it to obtain any 
additional evidence that is pertinent to 
the claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

2.  The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

The RO's letter should specifically ask 
the veteran if he wants The American 
Legion to continue as his 
representative before VA.  If so, the 
veteran should execute the appropriate 
Power of Attorney, which the RO should 
associate with the claims file.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, of the 
efforts that were made to obtain them, 
and describe the further action to be 
taken.  

4.  Thereafter the RO should readjudicate 
the veteran's claim in light of the entire 
record, specifically including the new 
evidence submitted by the veteran directly 
to the Board.  If any benefit sought on 
appeal is not granted, the RO should 
furnish to the veteran and his 
representative (if any) an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



